Case 1:18-md-02865-LAK Document 535-13 Filed 02/15/21 Page 1 of 18




                           Exhibit 13




                                1
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      2 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money


  DISCLOSURE OF TAX SCANDAL                                                                                                      SEE THEME

                            MONEY
                   Former Minister of Taxation on
                   Dividend Fraud : Control should
                   have been given higher priority
                   Consideration for investors was given too much weight, says Kristian
                   Jensen today.




    - In the light of hindsight, a number of initiatives should have been made which should have protected our dividend tax revenue
    somewhat better, Kristian Jensen said today.
                   BY EMIL SØNDERGÅRD INGVORSEN , JAKOB USSING AND JESPER TYNELL
                   11 NOV 2020 NOTE: THE ARTICLE IS MORE THAN 30 DAYS OLD
                         EXPLAIN WORDS               LARGER TEXT              READ UP


                   The now former Crown Prince of the Liberal Party, Kristian Jensen, was today
                   the first of a total of nine former tax ministers
                                                             2
                                                                     questioned in the Tax
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                        1/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      3 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money

                   Commission in the Court of Frederiksberg.
                   And here Kristian Jensen, who was Minister of Taxation from 2004 to 2010,
                   said that problems with the control of foreigners, who claimed to be refunded
                   Danish tax on dividends, were not something that filled his ministerial table.
                   Problems that, according to the Danish authorities, between 2012 and 2015
                   have cost the Danish treasury DKK 12.7 billion. And where British
                   businessman Sanjay Shah is the suspected mastermind.
                   In Kristian Jensen's time as Minister of Taxation, consideration was given to
                   fewer burdens and to attracting foreign investors in return great focus.
                   After the interrogation, he tells DR that he would like more emphasis to have
                   been placed on the consideration of better control.
                   - In the light of hindsight, a number of initiatives should have been made
                   which should have protected our dividend tax revenue somewhat better. It
                   should have been given higher priority than the consideration of attracting
                   foreign investors to Denmark, because we can now see that it has cost the
                   Danish treasury 12.5 billion, says the former Minister of Taxation.


                         I do not feel that at this point I could have
                         reacted differently when I was not warned
                         about the things going on down in the system.
                         KRISTIAN JENSEN




                                                                             3
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                 2/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      4 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money




                         The secret
                         shareholders
                   Warnings about problems persisted for years
                   In the Commission , the main focus is on what happened in the area of
                   dividends in the period from 2010 onwards.

                           CASE IN POINT
                           Flere gange i 00'erne advarede embedsmænd i Skat om
                           systemet til udbetaling af refusion af udbytteskat.
                   According to the Danish authorities, the alleged fraud took place by
                   companies and individuals filling in forms for a refund of dividend tax without
                   actually owning shares in Danish companies - and thus they had never paid
                   Danish dividend tax and therefore no right to get money back.
                   However, the podcast series
                   <https://www.dr.dk/nyheder/penge/udbytteskandale-kunne-formentlig-
                   vaere-undgaaet-loesningskatalog-laa-klar-i-aarevis> The Secret Shareholders
                   <https://www.dr.dk/nyheder/penge/udbytteskandale-kunne-formentlig-
                   vaere-undgaaet-loesningskatalog-laa-klar-i-aarevis> can now tell that already
                                                                             4
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                 3/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      5 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money

                   back in the mid- 00s there were big warnings about problems in the dividend
                   area.
                   Specifically, in 2006 , officials in Skat prepared a nearly 30-page catalog with
                   proposals for how the many gaps in the dividend tax system could be closed.
                   And not only that. Time and time again, they also warned that they did not
                   have the opportunity to check who actually owned the shares - and thus could
                   not see whether the claims for a refund of dividend tax were legitimate.
                   Officials therefore asked for access to information on who owns and makes
                   money on Danish shares in order to be able to control the many refunds of
                   dividend tax.
                   Demands to reduce burdens
                   But the proposals to improve control hit a wall higher up in the system, partly
                   because they would increase the burden on banks.
                   Reducing administrative burdens was a major political priority .
                   The consideration that it should be attractive for foreign investors to buy
                   Danish shares also weighed heavily and made it difficult to get through with
                   the desire for better control.




                           Kristian Jensen (V) was Minister of Taxation from 2004 to 2010.
                   After today's interrogation in the commission , the then Minister of Taxation
                   said that he was annoyed that the warnings
                                                          5
                                                               were not taken seriously enough
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                 4/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      6 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money

                   already in the mid-00s.
                   - But I do not feel that I could react differently at this point when I was not
                   warned about the things that are going on down in the system, says Kristian
                   Jensen and elaborated:
                   - If we had had a situation where it had come up on my desk that there was a
                   problem with dividend tax and that we saw that there was a potential gap of
                   12.5 billion, then we would of course have reacted. But the warnings did not
                   come to me at that time.
                   A specific case in particular caused the alarm bells in the tax office to ring all
                   the way back in 2006.




                   A small French company in Paris demanded more than half a billion kroner
                   paid in a refund of dividend tax from the Danish treasury.
                   The company claimed to own a large stake in TDC, but no one in Tax had ever
                   heard of the French company, and officials strongly doubted that the company
                   actually owned so many shares . The case was never presented to the minister,
                   he says.
                   - If you did not believe that the company owned the shares, then you should
                   have done something more to investigate it at the time. Whether you should
                   have informed me is a matter of taste, says Kristian Jensen.
                                                                             6
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                 5/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      7 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money

                   The case was investigated for many months - even at director level in Tax . But
                   in the end, Skat paid the money to the French company because the company
                   repeatedly stated that it was a shame to own the shares - and because there
                   was 160,000 kroner in interest per day.




                                                                             7
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                 6/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      8 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money




                                         Management

                                         Recovery of Danish dividend tax - France
                                         Dividend tax in SC Ballerup has received a request for rep
                                         million to Bankers Trust Opera Trading SA, Paris through D
                                         London and Danske Bank. Bankers Trust Opera Trading SA
                                         dividend tax withheld in Denmark in 33 Danish companie
                                         Of the 33 Danish companies, one item is particularly
                                         striking : TDC has distributed DKK 2,576,446,003, of wh
                                         included at 28% (DKK 721,404,881). The recovery conce
                                         1,448,090,887,of which the dividend tax is DKK 405,46
                                         than 50% of all shares with normal dividend tax !!!!!
                                         …
                                         It is not possible to see who are the recipients of the divid
                                         depots are nominee depots and the final recipient is not i
                                         … It is a question of how long Denmark can allow a system
                                         your identity in connection with share distribution and th
                                         which is not really there according to DBO and the legisla
                                         … Lisbeth Rømer

                                                                                                    CLOSE


                   An evil circle
                   Kristian Jensen says about the balance between control and burdens:
                                                                             8
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                 7/17
1/13/2021           Case 1:18-md-02865-LAK              Document
                            Former Minister of Taxation on              535-13
                                                           Dividend Fraud:           Filed
                                                                           Control should    02/15/21
                                                                                          have              Page
                                                                                               been given higher      9 of
                                                                                                                 priority   18 | DR
                                                                                                                          Money

                   - It is correct that burden relief was a major focus. But one could well make
                   new burdens if the gain for society was higher than the burdens were for the
                   companies.
                   The problem for the tax officials was that they could not put a precise amount
                   on the gain by an increased control. As long as the shareholders were secret, it
                   could not be documented how much was possibly cheated. And as long as no
                   figures could be put in place, the tax officials could not get rid of the secret
                   shareholders.
                   It was a vicious circle, several officials tell the podcast The Secret
                   Shareholders.




                                                                             9
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                 8/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     10 Money
                                                                                                                priority of 18| DR




                                                            Click on the arrow and read how they did



                   The alleged fraud of DKK 12.7 billion only concerns the period 2012 to 2015
                   - and thus not the years before, where problems were pointed out numerous
                   times.
                   Do you think that fraud also took place when you were Minister of Taxation, or
                   do you think that it only took place between 2012 and 2015?
                   - I can not stand and reject it. There have been stories about something that
                   looks strange, but I am sure that the commission will uncover to the extent
                   that it can be uncovered, says Kristian Jensen.
                                                                            10
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                9/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     11 Money
                                                                                                                priority of 18| DR

                   Not on list of issues
                   Kristian Jensen told the Tax Commission that dividend tax took up very little
                   space during his time as minister, and he was never warned about the risk of a
                   large fraud:
                   - Dividend taxation was not on our list of problems. Cheating in kiosks was a
                   huge area. We also did private equity interventions and everything else. I do
                   not recall that we had discussions on dividend taxation.
                   Kristian Jensen's two successors in the Ministry of Taxation, Troels Lund
                   Poulsen (V) and Peter Christensen (V), were also questioned today in the
                   commission .
                   They both told that they were not informed that there were problems in the
                   dividend area.

    MONEY RIGHT NOW




       MONEY TODAY AT 18:19
       Booming housing market pushes first-time buyers : How to get a foot inside
                                                                            11
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                10/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     12 Money
                                                                                                                priority of 18| DR




       MONEY JAN 11 AT 20:48
       Businesses are desperately waiting for crisis help : 'It's urgent. I'm in serious
       danger of closing '




       MONEY JAN 11 AT 18:17
       Cli k li k d 'd                           H                    h 12h              dhD                  '
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere   h            11/17
       Click, click and go'daw : How corona has changed the Danes' purchases
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     13 Money
                                                                                                                priority of 18| DR




                                                                      SHOW MORE

    OTHERS READ
    ABROAD TODAY AT 14:22
    LIVE : The House of Representatives decides whether
    Donald Trump should stand trial


       INLAND TODAY AT 19:11
       Heunicke : The British variant is spreading in Denmark


    MUSIC TODAY AT 20:32
    Controversial pop star hit by fierce criticism after
    girlfriend photo : 'She is the type who strikes first'


                                                                      SHOW MORE

    TOP STORIES




                                                                            13
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                12/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     14 Money
                                                                                                                priority of 18| DR




    ABROAD TODAY AT 14:22
    LIVE : The House of Representatives decides
    whether Donald Trump should stand trial



    GAMING TODAY AT 18:15                                                        MONEY TODAY AT 18:19
    Legendary adventure hunter refuses to die: Now                               Booming housing market pushes first-time buyers :
    'Indiana Jones' is re-emerging in new venture                                How to get a foot inside

                                                                      SHOW MORE




                                                                            14
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                13/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     15 Money
                                                                                                                priority of 18| DR




                                                                            15
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                14/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     16 Money
                                                                                                                priority of 18| DR




                                                                            16
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                15/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     17 Money
                                                                                                                priority of 18| DR




                                                                            17
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                16/17
1/13/2021           Case 1:18-md-02865-LAK
                             Former Minister of TaxationDocument       535-13
                                                        on Dividend Fraud:          Filedhave
                                                                           Control should  02/15/21       Page
                                                                                              been given higher     18 Money
                                                                                                                priority of 18| DR




                                                                            18
https://www.dr.dk/nyheder/penge/tidligere-skatteminister-om-udbyttesvindel-man-burde-have-prioriteret-kontrol-hoejere                17/17
